'   .. ,. _.,,,,,
               AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                                                                      l' .
                                                                                                                                                                        Page 1 of I



                                                             UNITED STATES DISTRICT COURT
                                                                   SOUTHERN DISTRICT OF CALIFORNIA

                                        United States of America                                               JUDGMENT IN A CRIMINAL CASE
                                                             V.                                                (For Offenses Committed On or After November l, 1987)


                                           Jose Renteria-Cuevas                                                Case Number: 3:19-mj-23982




               REGISTRATION NO. 89448298
                                                                                                                                             SEP 3 O 2019
               THE DEFENDANT:
                    lg] pleaded guilty to count(s) ._:_l_:_o::_f_:_C_:_o=m2p_:_la=i=nt::____ _ _ _ _ _ _ _ _-ts61Cl:fLFtEtfR'RK#,ilucfli.s,i.RlDIICS,TRuli-Ci:TiiCaOFiU:iiRUTIJA°I-
                    •    was found guilty to count(s)                                           BY                       DEPUTY
                         after a plea of not guilty.
                         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
               Title & Section                              Nature of Offense                                                                     Count Number(s)
               8:1325                                       ILLEGAL ENTRY (Misdemeanor)                                                           1

                    D The defendant has been found not guilty on count( s)
                                                                 -------------------
                    •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                           IMPRISONMENT
                      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
               imprisoned for a term of/
                                                ",.,,.._/
                                                  1
                                                    O,TIMESERVED                                        • _________ days
                    lg] Assessment: $10 WAIVED                       lg] Fine: WAIVED
                    lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                    the defendant's possession at the time of arrest upon their deportation or removal.
                    D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
               of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
               imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
               United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                           Monday, September 30, 2019
                                                                                                           Date of Imposition of Sentence


               Received
                                 - --------
                                 DUSM                                                                      Hitl.Jl~ocx
                                                                                                           UNITED STATES MAGISTRATE JUDGE



               Clerk's Office Copy                                                                                                                          3: 19-mj-23982
